Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Provisional Application No. 62/40, filed 09/29/ under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2020, 1/8/2021, 8/19/2021,1/13/2022 and 6/30/3022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: a mechanism that is configured to perform an operational motion in claims 1 and 13. The claim limitation uses the term mechanism  as a generic place holder for performing the claimed function to perform an operational motion, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
(¶:[0033] recites: The mechanism may include one or more of links, sliding members, stationary members, transformation members, pivot pin, guideway, crank, connecting rod, bevel gear, gear, universal joint, shaft, cross journal, or a combination thereof), and 
(¶:[0054) recites: FIGS. 9A and 9B show a device 2 that has a mechanism 20 that has a sliding member 16 that operationally moves fore and aft within a guideway 36).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
Applicant’s representative Anthony Josephson  was called for an interview on 06/24/2022 to discuss possible Examiner's amendments as follows: 
Cancel claims 5, 7-8 and add the subject matters of those claims to independent claim-1. Also add similar subject matters to other two independent claims 13 and 18. 
Applicant agreed with the proposal, and decided to draft the amendment to the claims. 
As per the discussion Applicant send a draft of the Examiner’s amendment on 06/30/2022, where claims 1, 13 & 18 are amended with additional limitation from cancelled claims (5, 7 & 8). Claims 6, 11, 17, 19 and 20 are also amended with minor modification for antecedent basis and to avoid some redundancy. 
A copy of the proposed amendment is attached with this office action for reference, the name of the attached file is: 16784655 Examiner-Amendments.pdf.
Election/Restrictions
Claims 1, 13 and 18 are allowable. The restriction requirement among, as set forth in the Office action mailed on 12/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/22/2021 is withdrawn.  
Claims 9-10 , directed to Group-2 Species(a) and Species(b) are no longer withdrawn from consideration because those claim(s) requires all the limitations of the allowable claims. Hence claims 9-10 and 17 are rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-4, 6 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art of record  (US 2008/0215053 A1) by Thomke et al. discloses a surgical apparatus with a mechanism for performing operational motion. The apparatus comprises a transformation member which is made of a shape-memory material, and that transformation member prevents the operational motion of the apparatus when it is subject to a transition temperature. Thomke further discloses the apparatus have a sliding member which operationally moves fore and aft within a guideway. 
Thomke discloses the sliding member of that apparatus is made of shape memory material, which changes the shape when subject to a transition temperature whereas the guideway of that device is not fully or partially made of does shape memory material, and it does not change its shape, as claimed by the independent claims 1, 13 and 18 respectively.
Another prior-art of record (US 2004/0267254 A1) by Manzo et al. also discloses surgical instrument with replaceable end-effector, the end-effector includes shape memory tabs which are held in a guideway or a confined position by a lockout ring, when that lockout ring is moved the shape-memory tabs expand and prevents disposable end-effector to be coupled with instrument. Here also the shape-memory tabs expand or change shape which are held inside a guideway, not the guideway itself.  
For these reason, the claims are deemed to be allowable over the prior arts of record.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
(US 2003/0114839 A1) by Looper et al. discloses a surgical instrument with a hollow manipulation shaft, rotationally movable prime mover is received within the shaft and is activated by an actuator. A coupler is formed about a distal end of the shaft to capture ledge that is configured to releasably engage an interchangeable surgical tool that is formed with an anchor adapted to releasably mate to the capture ledge. The coupler incorporate a frangible portion that severs a portion of the coupler when the interchangeable surgical tool is removed from the apparatus to ensure single use operation of the tool. 
(US 20130289559 A1) by Reid et al. discloses a surgical instrument which includes a reusable component and a limited-use component. The reusable component includes a first electrical contact, and the limited-use component includes a second electrical contact configured to electrically couple to the first electrical contact to establish electrical communication in a first state. Wherein the second electrical contact is made of shape memory material, and in a second state the second electrical contact retracts and inhibit it from making electrical contact with the first contact and render the instrument inoperable.     
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792